EXHIBIT 10.103

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is entered into
as of March 27, 2020 (the “Effective Date”) by and between WOD RETAIL SOLUTIONS
INC., a Florida corporation (the “Debtor”) and BRAVO 20 PARTNERS LLC, a Colorado
limited liability company (the “Holder”). Holder and Debtor are each a (“Party”)
and collectively referred to as the (“Parties”) herein.

 

RECITALS

 

WHEREAS, on January 9, 2018, Debtor and Holder entered into a Replacement
Convertible Redeemable Promissory Note for Two Million Two Hundred Thousand U.S.
Dollars (USD $2,200,000.00) (the “Replacement Note”); and,

 

WHEREAS, pursuant to Section 6 of the Replacement Note, Debtor waived demand and
presentment for payment, notice of non-payment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing by Debtor under the Replacement Note; and

 

WHEREAS, Debtor acknowledges and confirms to Assignee that Debtor is in default
on the terms of the Replacement Note, and therefore wishes to cancel and
terminate the One Million Nine Hundred Thousand U.S. Dollars of the Replacement
Note as the Debtor has no ability to make the payment, and;

 

WHEREAS, as a result of negotiations between Debtor and Assignee, the Parties
have proposed a resolution that they deem to be fair and equitable, and by this
Agreement, Debtor and Assignee wish to compromise, resolve, waive and release
any and all claims, known or unknown, by and between them as fully set forth
herein which exist or may exist today; and,

 

WHEREAS, each Party, without admitting any liability whatsoever, enters into
this Agreement to settle all disputes, claims and actions between the Parties,
as well as to settle any and all events or relationships between the Parties;
and,

 

WHEREAS, the Parties wish to memorialize the foregoing in accordance with the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is acknowledged, the Parties covenant and agree as follows:

 



  1

 

 



 

1. TERMS OF SETTLEMENT. As full consideration for this Agreement hereunder, and
as full and final satisfaction for settling a portion of the Replacement Note,
Holder hereby cancels and forgives One Million Nine Hundred Thousand U.S Dollars
(USD $1,900,000) of the debt owed by Debtor to Holder, including but not limited
to, debt under the Replacement Note, together with any accrued and unpaid
interest, the cancellation of which is hereby acknowledged by the Debtor as of
December 31, 2019 (the “Cancellation Date”).

 

2. MUTUAL RELEASE. Holder, on the one hand, and Debtor, on the other hand, for
themselves and their respective predecessors, successors, affiliates, officers,
directors, principals, partners, employees, executors, beneficiaries,
representatives, agents, assigns, attorneys, and all others claiming by or
through them hereby release and forever discharge each other and their
respective predecessors, successors, affiliated entities, subsidiaries, parent
companies, affiliates, officers, directors, principals, partners, employees,
executors, beneficiaries, representatives, agents, assigns, and attorneys from
any and all actions, causes of action, suits, proceedings, debts, contracts,
controversies, agreements, promises, damages, claims and demands of any kind,
nature or description, known or unknown, of any kind whatsoever, whether based
upon a tort, contract or other theory of recovery, and whether for compensatory
damages, punitive damages or other relief in law, equity or otherwise, that any
of the Parties has ever had, now has, or hereafter can, shall or may have for,
upon, or by reason of any matter, cause or thing whatsoever from the beginning
of the world to the day of the date of this Agreement, including without
limitation all claims arising out of or relating to the Assigned Amount of the
Debt set forth under the Replacement Note.

 

3. NON-DISPARAGEMENT. So long as such Party has not breached this Agreement,
each Party shall not in any written or oral communications with any third party,
including but not limited to any credit reporting agency, investor or vendor,
through any medium, whether tangible, electronic, or otherwise, criticize,
ridicule or make any statement which, directly or indirectly, disparages, causes
any harm to, or negatively affects the other Party or their affiliates or
subsidiaries or any of their respective directors or senior officers or the any
of their businesses. Each Party shall not express any negative opinions of the
other Party, the other Party’s business, or any affiliates of the other Party.
The provision shall be construed broadly and shall govern any statement, express
or implied, made concerning any of the Parties, the Parties’ business, or
affiliates, subsidiaries or nominees of the Parties, unless required by law.

 

4. REMEDIES CUMULATIVE; SPECIFIC PERFORMANCE. The rights and remedies of the
Parties hereto shall be cumulative (and not alternative). The Parties to this
Agreement agree that, in the event of any breach or threatened breach by any
party to this Agreement of any covenant, obligation or other provision set forth
in this Agreement for the benefit of any other party to this Agreement, such
other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.

 

5. ENTIRE AGREEMENT; NO ORAL MODIFICATION. This Agreement constitutes the
complete and entire written agreement of compromise, settlement and release
between the Parties and constitutes the complete expression of the terms of the
settlement. All prior and contemporaneous agreements, representations, and
negotiations are superseded and merged herein. The terms of this Agreement can
only be amended or modified by a writing, signed by duly authorized
representatives of all Parties hereto, expressly stating that such modification
or amendment is intended.

 

6. AUTHORITY TO EXECUTE. Each Party executing this Agreement represents that it
is authorized to execute this Agreement. Each person executing this Agreement on
behalf of an entity, other than an individual executing this Agreement on his or
her own behalf, represents that he, she or it is authorized to execute this
Agreement on behalf of said entity.

 

7. WAIVER. No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 



  2

 

 



 

8. COSTS, FEES AND EXPENSES. In any action taken by the non-breaching Party to
enforce its rights under this Agreement, the non-breaching Party shall be
entitled to recover its costs, including reasonable attorney's fees, court fees,
reliance damages and any and all costs, fees and expenses incurred by the
nonbreaching Party in connection with this Agreement.

 

9. COUNTERPARTS. This Agreement may be executed in counterparts and, if so
executed, each counterpart shall have the full force and effect of an original.
Further, a telecopied signature page by any signatory shall constitute an
original for all purposes.

 

10. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida. In the event that any one or
more of the provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Agreement shall not in any way be affected or impaired thereby.

 

11. CONFIDENTIALITY. The existence and terms of this Agreement shall be strictly
confidential and shall not be disclosed by either Party, or their
representatives, to anyone or any entity under any circumstances, except to your
attorneys, governmental agencies that require this information. All the terms of
this Agreement, including but not limited to this provision, are material terms
of this Agreement.

 

12. FURTHER ASSURANCES. The Parties hereby agree that they will execute each
further document and perform such further acts, including any and all filings or
notices required to be filed with the U.S. Securities & Exchange Commission
(“SEC”) or any state and federal securities regulators as may be necessary to
properly consummate the settlement contemplated hereunder.

 

13. MISCELLANEOUS. Each of the undersigned states that they have read the
foregoing Agreement and understands and agrees to it and has had the opportunity
to consult with his/her/its professional advisors prior to executing same. 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement made and
effective as of the date first hereinabove written.

 



WOD Retail Solutions Inc.

  Bravo 20 Partners LLC  

 

 

 

 

 

 

By:

/s/ Brenton Mix   By: /s/ Terry Stenlund  

 

Brenton Mix, Chief Executive Officer      Terry Stenlund, Manager  



 



  3

 

 

 

